Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00046-CV
____________
 
IN RE MARCO ORTIZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 23, 2008, relator, Marcos Ortiz, filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  
In his
petition, relator alleges that his conviction was secured by the prosecutor=s use of a fraudulent audio tape of
the victim=s 9-1-1 call.  Relator requests that we compel respondent, the presiding
judge of the 56th District Court, Galveston County, to hold a hearing to
determine whether the tape was tampered with.  




Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).
Because
we do not have jurisdiction over the requested relief, the petition for writ of
mandamus is ordered dismissed.  
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 31, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.